Appeal from a judgment and order of a Special Term of the Supreme Court, Rensselaer county, affirming a decision of a referee reducing the assessment on property of relator in the city of Albany for the year 1933 in a certiorari proceeding. The property involved in the city of Albany was assessed for the year 1933 at $1,800 for the land, total assessment, $9,100. On grievance day the relators filed objection to the assessment and demanded that it be reduced to the sum of $6,000. It was stipulated on the hearing that the assessed valuation of property in the city of Albany is eighty-eight per cent of its actual value. By the decision below the -total value of the property was found to be $7,500, and was reduced to $6,600 upon evidence sustaining such facts. The appellants assert that the relators have not sustained the burden of proof herein, and further, that the proceeding here seeks to review the original assessment instead of the proceedings of the board of review, and that, having appeared before the board of review, the Legislature has not permitted a further review by a proceeding in court. Order and judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.